September 2, 1901, the county court of Franklin county made an order as follows:
"Estate of Ulma Watson et al., Minors. On this day came on to be heard the application of W. E. Watson to correct the records in said cause, filed herein on the 13th day of August, 1901, and, it appearing to the court, after duly considering the same, that said application should be granted, it is therefore ordered, adjudged, and decreed by the court that the property heretofore listed as the separate property of Perla B. Watson, deceased, as shown by inventory and reports heretofore filed in this cause, be hereafter listed and dealt with in the *Page 894 
records of this cause as the community of the said W. E. Watson and Perla B. Watson, deceased, and that the said W. E. Watson and his bondsmen be relieved of one-half of said estate."
Appellant insists that the court, by the order above set out, determined that the lands, including the 121 acres mentioned in the statement, belonged to the community estate between Watson and his wife, and that appellees, instead of owning all of same, as shown by the inventory returned by their guardian, owned only a one-half undivided interest in same. Appellant further insists that the order was conclusive of the fact determined until set aside in a direct proceeding prosecuted for that purpose, and that, as appellees' suit was not such a proceeding, the court erred when he permitted appellees to prove that the land belonged to appellees' mother's separate estate, and to prove that appellant was estopped to deny that it was a part of said separate estate, and when he determined, as a matter of law, that the land was a part of said separate estate.
We do not think the trial court erred in either of the rulings complained of. So far as the order should be construed as determining the ownership of the land it was void; for the county court was without jurisdiction to try and determine such a question. White v. Shepperd,16 Tex. 163; Bradley v. Love, 60 Tex. 472; Arnold v. Hodge,20 Tex. Civ. App. 211, 49 S.W. 716; Miers v. Betterton,18 Tex. Civ. App. 430, 45 S.W. 430; Groesbeck v. Groesbeck, 78 Tex. 668,14 S.W. 792. So far as the order should be construed as operating merely to correct the inventory filed by the guardian, it doubtless was one the court had power to make. Articles 4120 and 3334, Vernon's Sayles' Statutes. But, as corrected by the order, the inventory was only prima facie evidence that the title to the land was in the community estate, and appellees had a right to prove, as they did, that the inventory, as corrected, did not speak the truth, and that, in point of fact, the land belonged to the separate estate of their mother. Little v. Birdwell,21 Tex. 607, 73 Am.Dec. 242. Therefore the first, second, and fifth assignments are overruled.
It is next insisted that the trial court erred in holding that appellees "had received no part of the proceeds derived from the sale of the 121 acres of land, because it was shown that they had lived with, and were maintained and educated by, W. E. Watson for a period of 4 or 5 years after the sale of said land." It appears from the record that at the time the land was sold appellee Syrene Watson was 12 or 13 years old, and that her sister appellee Willie Mae Hall was 14 or 15 years old. If Watson was able out of his own estate to support appellees during the 4 or 5 years referred to, and did support them, in doing so he only discharged a legal duty he owed to them. Moore v. Moore, 31 S.W. 532; Linskie v. Kerr, 34 S.W. 765. Whether he was so able to support them or not during that time cannot be determined from anything in the record on this appeal. As we think the burden was on appellant to show the existence of facts which relieved Watson from the performance of the duty resting on him to provide for his children, the assignment is overruled.
We do not think there is merit in the contention made that the trial court "erred in holding appellant liable for the full two-thirds of the proceeds of the sale of the land," even if it did belong to appellees' mother's separate estate, because her husband, Watson, at her death took a life estate of one-third therein. For anything to the contrary appearing in the record, Watson still owns the life estate passing to him. What Holbrook bought and paid Watson for was the interest owned by the latter's wards in the land, and what the trial court did was to adjudge a recovery in favor of appellees of two-thirds of the sum paid by Holbrook for that interest.
If the testimony of the witness Turner as to what Watson said to him about the ownership of the land was inadmissible, as claimed, the error in admitting it is not a reason why the judgment should be reversed. The trial being to the court, and there being other and competent testimony warranting the finding that the land was a part of appellees' mother's separate estate, it should be assumed that the court based his finding as to the ownership of the land on the competent testimony.
The contention made in propositions in the brief that the judgment is excessive cannot be considered, as none of the assignments present that question.
The judgment is affirmed.